                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICTOF DELAWARE


AREND! S.A.R.L. ,

             Plaintiff,

      V.                                      C.A. No. 12-1595-LPS

LG ELECTRONICS., INC.,
LG ELECTRONICS USA, INC., and
LG ELECONTRONICS MOBILECOMM U.S.A.,
INC.

             Defendants.


AREND! S.A.R.L.,

             Plaintiff,

      V.                                      C.A. No. 12-1596-LPS

APPLE INC.

             Defendant.


AREND! S.A.R.L.,

             Plaintiff,

      V.                                      C.A. No. 12-1599-LPS

MICROSOFT MOBILE INC.

             Defendant.
AREND! S.A.R.L. ,

             Plaintiff,

      V.                           C.A. No. 12-1601-LPS

MOTOROLA MOBILITY LLC
f/k/a MOTOROLA MOBILITY, INC.

             Defendant.


AREND! S.A.R.L. ,

             Plaintiff,

      V.                           C.A. No. 12-1602-LPS

SONY MOBILE COMMUNICATIONS (USA)
INC. f/k/a SONY ERICSSON MOBILE
COMMUNICATIONS (USA) INC.,
SONY CORPORATION, and
SONY CORPORATION OF AMERICA

             Defendants.


AREND! S.A.R.L.,

             Plaintiff,

      V.                           C.A. No. 13-919-LPS

GOOGLE, LLC

             Defendant.
ARENDI S.A.R.L. ,

               Plaintiff,

       V.                                                    C.A. No. 13-920-LPS

OATH HOLDINGS INC. and
OATH INC.

               Defendants.


SMART LOCKING TECHNOLOGIES, LLC

               Plaintiff,

       V.                                                    C.A. No. 19-992-LPS

IGLOOHOME INC.

               Defendant.


SMART LOCKING TECHNOLOGIES, LLC,

               Plaintiff,

       V.                                                    C.A. No. 19-993-LPS

LOCKSTATE, INC.

               Defendant.



                                  MEMORANDUM ORDER

       At Wilmington this 2nd day of January 2020:

       WHEREAS, defendants in the above-listed cases have filed Rule 12 motions to dispose

of patent infringement claims on the bases that certain patent claims are invalid under 35 U.S.C.

§ 101 , because they are allegedly directed to unpatentable subject matter;
       WHEREAS, the above-listed cases brought by Arendi S.A.R.L. ("Arendi") are unrelated

to the above-listed cases brought by Smart Locking Technologies, LLC ("Smart Locking");

       WHEREAS, the Court heard oral argument in all the above-listed cases on December 20,

2019 and has considered the parties' respective briefs and related filings;

       WHEREAS, the Court continues to find that its experimental procedure of addressing

multiple Section 101 motions from separate and unrelated cases in one hearing is an efficient use

of judicial resources and a beneficial tool for resolving the merits of Section 101 motions;

       NOW, THEREFORE, IT IS HEREBY ORDERED that, with respect to the above-

listed Smart Locking cases, Defendants' Rule 12(b)(6) motions to dismiss (C.A. No. 19-992 D.I.

9, 16; C.A. No. 19-993 D.I. 8, 15) are DENIED.

       NOW, THEREFORE, IT IS HEREBY FURTHER ORDERED that, with respect to

the above-listed Arendi cases, Defendants' Rule 12(c) motions for judgment on the pleadings

(C.A. No. 12-1595 D.I. 115; C.A. No. 12-1596 D.I 122; C.A. No. 12-1599 D.I. 123 ; C.A. No.

12-1601 D.I. 123; C.A. No. 12-1602 D.I. 115; C.A. No. 13-919 D.I. 122; C.A. No. 13-920 D.I.

126) are GRANTED IN PART and DENIED IN PART, as follows:

               1.       The motions are DENIED with respect to representative claim 1 of U.S.

Patent No. 7,917,843.

               2.       The motions are GRANTED with respect to representative claim 93 of

U.S. Patent No. 7,496,854, representative claim 2 of U.S. Patent No. 7,921,356, and

representative claim 1 of U.S. Patent No. 8,306,993.

               3.       The motions are TAKEN UNDER ADVISEMENT with respect to

asserted, arguably non-representative, dependent claims of the ' 854, '3 56, and '993 patents; the

parties shall continue to comply with the process for supplemental briefing previously set out



                                                 2
(see, e.g., C.A. No. 12-1595 D.I.177).

       The Court' s Order is consistent with the following bench ruling announced at that the

conclusion of the December 20 hearing (see Tr. at 106-18):

                       I'm going to talk about the motions in the order that they
               were argued earlier today. First, [are] the Smart Locking cases.
               The issue in front of me is Defendants' renewed [Rule] 12(b)(6)
               motion to dismiss for failure to state a claim. Defendants' motion
               is denied. Let me try to explain why.

                       The motion contends that two asserted patents, [U.S. Patent
               Nos.] 6,300,873 and 6,696,918, are invalid under Section 101 due
               to lack of patentable subject matter. The legal standards that I'm
               applying ... are set out [in the following cases.] .. . [As to] the
               Rule 12(b)(6) standard I hereby incorporate and adopt by reference
               the articulation of that standard in the DiStefano Patent Trust [III]
               v. Linkedln decision, ... which was a decision of mine in 2018,
               affirmed by the Federal Circuit ... . [tJ I also adopt the Section
               101 standards articulated by the Federal Circuit in Berkheimer v.
               HP, Inc . .. _[2l

                       The parties agree in the Smart Locking cases that one
               claim, claim 36 of the ' 873 patent, is representative and that the
               Court need assess the patentability of only this one claim. The
               parties agree that no claim construction disputes need to be
               resolved before addressing the motion.

                      The Court concludes that Defendants have failed to make
               the necessary showing at both Steps 1 and 2 of the Alice test. [3l

                       Starting with Step 1. The claims are directed to a device, a
               mechanism[,] which in the Court' s view is not abstract. Although
               Defendants have identified an abstract idea, specifically "providing
               temporary access to a location," I'm not persuaded that the claim is
               directed to this abstract idea. . . . The character as a whole of claim


       1
         DiStefano Patent Trust !IL LLC v. Linkedln Corp., 346 F. Supp. 3d 616 (D. Del. 2018),
aff'd, 784 F. App' x 785 (Fed. Cir. 2019) (Rule 36).
       2
        Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018), en bane reh 'g denied, 890 F.3d
1369 (Fed. Cir. 2018), petitionfor cert. filed.
       3
        Alice Corp. Pty. Ltd v. CLS Bank Int '!, 573 U.S. 208 (2014); see also Mayo
Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. 66 (2012).

                                                 3
                36, the representative claim, is a physical device with two specific
                tangible components: an actuator and an access code entry unit.
                The access code entry unit further must be configured to accept a
                one-time use access code as described in columns 7 and 8 of the
                specification. Further, figures 1 and 2 of the patent illustrate
                embodiments of the access code entry unit[,] which further
                supports the Court' s conclusion that the character of the
                representative claim as a whole is directed to something concrete
                and tangible and not abstract. . . .

                         Defendants cite the ChargePointf4 l decision for the concept
                that just because something is a physical product, [that] does not
                mean that Defendant fails at Step 1 of the Alice test to identify an
                abstract idea to which the claims are directed. And, I agree that
                that is generally true[. B]ut here, there is sufficient specificity to
                limit the claimed access code entry unit to those embodiments that
                are configured to accept a one-time use access code. So for those
                reasons, the motion fails at Step 1.



                         At Step 2, the inventive concept is the one-time use access
                 code; that is, an access code that can be used once and no more
                 than once[;] as well as an access code entry unit configured to give
                 that access. This inventive concept is clearly captured in the
                 claims. You can't practice the claims without the one-time use
                 access code and the access code entry unit configured to accept
                 such a code.

                         Further, the [amended] complaint contains well-pleaded
                 factual allegations that plausibly allege in a non-conclusory fashion
                 that the claimed invention was not routine, conventional, or well
                 understood at the priority date. For example, the amended
                 complaint ... adequately and plausibly alleges the one-time use
                 access code was not wholly conventional, routine, and well
                 understood. . . . [For] instance in paragraphs 14 and . . . 17.

                         Also helpful to the plaintiff in succeeding at Step 2 is that
                 the specification expressly describes a problem in the prior art and
                 explains how the invention is solving it. Cases such as Cellspin, [SJ
                 cited by Plaintiff, provide that this is helpful information for a


       4
           Charge Point v. Serna Connect, 920 F.3d 759 (Fed. Cir. 2019), petition for cert. filed.
       5
        Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306 (Fed. Cir. 2019), petitionfor cert. filed
sub nom., Garmin USA, Inc. v. Cellspin Soft, Inc.

                                                   4
              patentee to allege and to have a specification that supports such
              allegations.

                      Defendants argue that the claims are not about an
              improvement to the device but about an improv[ement] to the
              performance of the locking mechanism device. I'm not sure how
              much ... sense that distinction makes in this case or if it is even a
              meaningful distinction. In this case, the lock performs in such a
              way that the specification clearly explains the prior art device
              could not - I think what that means [is] . . . that the function of the
              lock is improved[.] [B]ut more importantly, the argument has not
              provided for me a persuasive basis to grant Defendants' motion.

                      Finally, I do not see a preemption problem. Given that
              Defendants have failed at Step 1 and Step 2, it can't be that there is
              some independent problem of preemption that makes the patents
              ineligible, nonetheless; but in any event, the claims seem to me to
              be pretty narrow and the plaintiff argues that they' re pretty narrow.
              And, I think we saw evidence of that from the fact that the
              embodiment that Defendants started with, the hotel safe, is one that
              I think by their own admission actually isn't even within the scope
              of the claims because it' s not limited to a one-time use only access
              code .. . .

                      So for all those reasons, the motion is denied.

                      Let me turn now to the Arendi cases.

                        The multiple defendants in these several cases [listed
              above] have all moved for judgment on the pleadings pursuant to
              Federal Rule of Civil Procedure 12(c). I hereby adopt and
              incorporate by reference the Rule 12(c) standard as articulated in
              the Intellectual Ventures I LLC v. AT&T Mobility, LLC case ...
              here in this court in 2016, affirmed by the Federal Circuit in 2019 .
                    6
              • • •[ l And I adopt, again, and incorporate by reference the
              [Section] 101 standard explained just [a] moment ago in
              connection with the Smart Locking cases.

                      The motions in the Arendi cases present a more difficult
              issue than the one in the Smart Locking case. This is first, but not
              principally, because in the Arendi cases, there are four patents, and
              I have to think about four representative claims as opposed to one
              representative claim. Happily for me, the parties are in agreement


       6
         Intellectual Ventures I LLC v. AT&T Mobility LLC, 235 F. Supp. 3d 577 (D. Del. 2016),
aff'd, 748 F. App'x 330 (Fed. Cir. 2019) (Rule 36).

                                                 5
as to which claims are the representative claims. And for purposes
of the record, I'll just read them in: the 7,917,403 patent, claim 1;
the 8,306,993 patent, claim 1; the 7,496,854 patent, claim 93 ; and
the 7,921 ,356 patent, claim 2. The parties further agree no claim
construction is required before deciding the motion as the Court
has already issued its claim construction opinion.

        The hard part for me on these motions is trying to figure
out what type of patents these are. Are the representative claims of
these patents directed to a computer-only context providing an
alleged improvement in computer functionality? Or, instead, are
these patent claims directed to automation of activity that has long
been performed in the non-computerized physical world? That is,
are they [merely] the conventional use of conventional computer
components to do something more quickly or more efficiently,
perhaps, but to do something that humans have long done before
computers?

        I'm having trouble deciding which of those two categories
of patents these patents fall into [because] actually the patents fall
somewhere in between these two categories. That is, I think the
most reasonable view of these patents is that they are directed to
solving a problem in a computerized context and, thereby,
improving computer functionality, but [the] problem that they are
addressed to [is one] that has long arisen in a non-computerized
context. And by the way, the patents don't purport to solve the
problem in the non-computerized context.

        I also think that where in between those two categories
these two patents fall is different among the four patents, which I
will try to explain. The problem that I think the patents are
directed to is how to get information from the second source when
you are working in a first document. Clearly, this problem does
arise in a computer context. As the specification explains, a user
could be writing a letter in [a] word processing program and need
the address of the recipient and need to retrieve that address from
another program, such as a database. The patents disclose
automating that retrieval and other automated interactions with the
second program.

       But equally clearly, such problems do also arise in the
physical world, as I think was demonstrated today by counsel
pretending to write a letter to Santa Claus and needing to get the
address from her partner who [was] looking it up in a Rolodex
while she continued to write her letter.

       I'm not sure that the law is entirely clear as to how to apply

                                   6
the Alice test to a patent that is directed to improving computer
functionality where the problem purportedly solved is a problem
that also exists in the physical world.

       Noting all of those complications and the difficulty I have
found, I need to make a decision. . . . [S]o I will turn to the two
steps of the Alice test.

        At Step 1, Defendants have identified an abstract idea;
specifically, "identifying information in a document, searching for
related information in a separate source, and using [the] found
information in some way." That is an abstract idea. It is devoid of
a concrete or tangible [application].

         Is that abstract idea a fair characterization of the claims? I
find that it is. All four of the representative claims involve doing
what the abstract idea says. This is true even for the '993 patent
which allows for the source database to itself be updated while the
user is working in a frrst document. That concept is captured in the
''using the found information in some way" portion of the
Defendants' abstract idea ... .

         But these conclusions do not end the Step 1 analysis. And
this is where the question arises: Are these claims directed to an
improvement in computer functionality[;] .. . do they recite a
specific implementation of a solution to a technological problem?
The Federal Circuit cases and the parties seem to all agree that ...
this is a Step 1 question .. ..

       So let me ask that question for each of the four
representative claims.

        First, with the ' 843 patent, claim 1. I find that this claim is
directed to an improvement in computer functionality.
Specifically, and looking carefully at the claim language, the claim
is directed to displaying an electronic document using a first
computer program, while displaying that document, analyzing first
information in that document for types of information that can be
searched for in an information source external to the document,
caus[ing] a search for that type of information in the external
information source, using a second computer program, and if any
second information related to the search term is found, using at
least part of that second information to perform an action in the
first computer program. Given that understanding of
representative claim 1 of the ' 843 patent, I find that Defendants
have not met their burden at Step 1 with respect to this claim, and
the motion is denied as to the ' 843 patent.

                                   7
                 Further support for this interpretation and this conclusion
         about the '843 patent is found in at least four recent cases that the
         Court finds sufficiently analogous to this claim: Data Engine, [71
         Ancora, [SJ Core Wireless, [91 and Finjan[.][IOJ ... Defendants
         argue[] that the ' 843 patent, claim 1 is purely functional, that it
         doesn't disclose how this purported improvement in computer
         functionality is accomplished, and that the improvement isn't
         captured in the claims. But the Court is persuaded that the '843
         patent claim is analogous to and as specific on these points as the
         claim language found adequate by the Federal Circuit in these
         other cases.

                 Defendants also argue that the claim only uses conventional
         computer components, but this does not provide a meritorious
         basis to grant the motion. As Defendants concede, the use of
         conventional computer components does not, by itself, lead to a
         conclusion of non-subject matter eligibility. And on this point,
         Arendi persuasively refers the Court again to Data Engine,
         Ancora, and Finjan.

                  Turning more briefly to the other three patents and their
          representative claims, I have reached the opposite conclusion. For
          example, the '993 patent, claim 1, I find is not directed to an
          improvement in computer functionality. Basically, I don't see
          where in this claim the ... purported inventive concept of
          beneficial coordination is captured in the claims. The claim does
          not appear to require that both applications be able to be opened at
          the same time. So I will grant the motion with respect to '993
          patent, claim 1.

                  . . . There is no factual dispute to defeat the motion at Step
          2 because whether beneficial coordination was routine,
          conventional, well understood is not a pertinent question given that
          that purported innovation is not captured in the claim.

                  It's a similar conclusion and analysis for both the '854
          patent, claim 93, and the '356 patent, claim 2.

                 For the '854 [patent], claim 93 , I find that the claim is not

7
    Data Engine Techs. LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018).
8
    Ancora Techs. , Inc. v. HTC Am. Inc., 908 F.3d 1343 (Fed. Cir. 2018).
9
    Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018).

°Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299 (Fed. Cir. 2018).
1



                                            8
directed to an improvement in computer functionality. The
beneficial coordination concept is not captured in the claim. And
all the points [that I] just made about the ' 993 patent apply equally
here.

        Similarly for the '3 56 patent, claim 2, I find that the claim
is not directed to an improvement in computer functionality. I'm
not seeing in this claim where the temporal limitation is present.
That is, something that captures the purported improvement of
being able to work in two programs at the same time and use
information from one program in the other program without having
to close one of the programs.

         So all that said, the motion is granted with respect to the
' 993, '854, and '356 patent representative claims. The motion is
denied with respect to the representative claim of the '843 patent.

          I am going to provide the parties .. . an opportunity to brief
how to apply my decision granting the motion with respect to the
three patents ['993, ' 854, and ' 356] on the representative claim[s] .
. . [to the] other asserted claims of those patents.




                                       HONORABLE LEONARD P. ST
                                       UNITED STATES DISTRICT JUDGE




                                   9
